Citation Nr: 0328641	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the termination of the veteran's improved nonservice-
connected disability pension benefits, effective September 1, 
1997, due to excess income was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, adjusting and terminating the veteran's 
nonservice-connected disability pension benefits, effective 
September 1, 1997, because of excess income.  

In October 2000, the veteran testified at a personal hearing 
held at the RO in Los Angeles, California, before a hearing 
officer.  In May 2002, he testified at a Travel Board hearing 
before the undersigned, which also was held at the same RO 
and during which he submitted additional evidence.  


REMAND

Initially, the Board notes that, on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving special provisions relating to 
benefits, such as termination of pension due to excess 
income, pointing out that the statute at issue in such cases 
is found in Chapter 53, Title 38, United States Code, and 
that the provisions of the VCAA are relevant to a different 
Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it 
follows, its implementing regulations) is not for application 
in this matter.  

While the case was at the Board on appeal, the Board 
undertook additional development pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2003).  However, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that 38 C.F.R. § 19.9(a)(2) (2003) was invalid because, 
in conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304 (2003), it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit Court found that it was contrary to the requirement 
of 38 U.S.C.A. § 7104(a) (West 2002) that "[a]ll questions 
in a matter which...is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
Moreover, the Federal Circuit Court held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (2003), which requires the Board "to 
provide the notice required by 38 U.S.C.A. § 5103(a) (West 
2002)" and "not less than 30 days to respond to the 
notice," is invalid because it is contrary to 38 U.S.C.A. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In this case, the additional evidence consists of the 
veteran's Social Security Administration records, to include 
his medical records.  The veteran has not had the benefit of 
initial consideration of this evidence by the RO.  On the 
other hand, the Social Security Administration information 
received was not responsive to the Board's request for 
specific details pertaining to the veteran's benefits.  

Although the information in the claims file shows that the 
veteran is receiving social security benefits and that he 
related he began receiving benefits in late 1997, the 
information does not reflect the date that he actually 
received his first social security check, the amount of the 
check, whether he received a retroactive payment, or the type 
of benefit received.  This information is important because 
it goes to the matter of termination and/or adjustment of the 
veteran's VA pension benefits, the amount of which depends on 
the veteran's countable income.  



Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO is to obtain from the Social 
Security Administration information 
pertaining to the type(s) of benefit(s) 
the veteran is (was) receiving; the date 
he was sent his first check for each 
benefit; the amount of his first check 
for each benefit; whether he was sent any 
checks for retroactive benefits and, if 
so, the date(s) and amount(s) of any 
retroactive check(s).  Once obtained, all 
documentation should be associated with 
the claims file.  If this information is 
not forthcoming, then a notation to that 
effect is to be placed in the claims file 
and the veteran and his representative so 
notified.  

2.  The RO is to obtain from the veteran 
a copy of his initial social security 
award letter.  Once obtained, this 
information is to be associated with the 
claims file.  

3.  Once the above-mentioned information 
is received, the RO is to adjudicate 
whether an adjustment and/or termination 
of the veteran's improved nonservice-
connected disability pension benefits was 
proper.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

4.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


